Citation Nr: 0939553	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  09-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1945 to July 1946 
and from February 1951 to June 1952.  He died in June 2007.  
The appellant in this matter is the Veteran's surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(9) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In a statement dated in August 2007, the appellant raised the 
issue of entitlement to a non-service connected widow's 
pension.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  At the time of the Veteran's death, he was not service-
connected for any disabilities.

2.  The death certificate reveals that the cause of the 
Veteran's death was metastatic adenocarcinoma of the lung, 
and the competent evidence of record does not show that the 
Veteran's acute metastatic adenocarcinoma of the lung had its 
onset in or was aggravated by his service.

4.  A service-connected disability was neither the principal 
nor the contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice also must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

Prior to the initial AOJ decision in this matter, the 
appellant was notified by letter dated in November 2007 of 
the evidence not of record that was necessary to substantiate 
her claim for DIC benefits and of the appellant's and VA's 
respective duties for obtaining such evidence.  The notice 
provided in this letter, however, did not address the 
Veteran's service-connected disabilities or explain how to 
establish a DIC claim based on a previously service-connected 
condition.  As the Veteran was not service-connected for any 
disabilities at the time of his death, the appellant was not 
prejudiced by any lack of notice in this regard.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned.

Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing a medical examination or 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran's relevant service and VA treatment records have 
been obtained.  Although the appellant indicated that the 
Veteran received private treatment for a cough after he 
separated from service, she did not identify any private 
treatment providers.  Thus, no private treatment records 
regarding the Veteran have been obtained.

The Board notes that the appellant was sent a notice in 
February 2009 asking her to submit copies of the Veteran's 
private medical records or to provide authorization for VA to 
obtain these records on her behalf.  This notice was sent to 
the appellant's current address on file and was not returned 
as undeliverable.  The appellant did not respond to this 
notification.  The Board therefore finds that the AOJ has 
complied with the duty to assist to the extent possible.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that no medical opinion regarding the 
appellant's claim has been obtained.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a claim 
for benefits, there are four factors for consideration.  
These four factors are (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period, (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability, and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no competent evidence indicating 
that the condition which caused the Veteran's death had its 
onset in or was aggravated by his service.  The evidence also 
does not indicate that there may be any association between 
the Veteran's cause of death and the Veteran's active 
service.  Under such circumstances, the Board finds it 
unnecessary to obtain a medical opinion.

Significantly, the appellant has not identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review 
therefore may proceed without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of the Veteran's Death

The surviving spouse of the Veteran seeks entitlement to 
service connection for the cause of the Veteran's death.  
Specifically, she contends that the Veteran's fatal 
metastatic adenocarcinoma of the lung was caused by exposure 
to asbestos in service, as evidenced by the cough he 
developed in service.

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A disorder may be 
service connected if the evidence of record reveals that the 
Veteran currently has a disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there 
generally must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered a 
contributory cause of death when it is causally connected to 
the death such that it combined to cause death, aided or lent 
assistance to the production of death, or contributed 
substantially or materially to death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  To show substantial or material contribution to 
the cause of death, it must be shown that there were 
"debilitating effects" due to a service connected disability 
that made the Veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service connected 
disability had "material influence in accelerating death."  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  The 
determination of whether a service-connected disability is 
either the principal or contributory cause of death will be 
made by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran.  38 C.F.R. § 3.312(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records do not 
reveal any complaint of or treatment for any cough.  The 
Veteran was given a chest x-ray immediately prior to his 
separation from his first period of service in July 1946.  
The x-ray revealed pleural thickening and scarring in the 
left first interspace as well as increased hilar markings.  
However, the x-ray was interpreted to indicate that there was 
"no present activity in evidence."  The Veteran's 
respiratory system, including his lungs, was noted to be 
normal upon examination at separation from service.  Another 
chest x-ray was conducted upon the Veteran's second 
separation from service in June 1952.  This x-ray did not 
reveal any disorders, and the Veteran's lungs and chest again 
were found to be normal.

Subsequent to service, the Veteran received treatment from 
February 2003 to June 2007 for numerous health issues at the 
VA Tennessee Valley Healthcare System in Murfreesboro, 
Tennessee.  In July 2006, the Veteran reported a history of 
right lung nodule that he indicated was discovered by a 
private physician.  During a VA pulmonary consultation in 
September 2006, the Veteran reported that he had developed a 
cough within the prior two to three weeks.  He also reported 
asbestos exposure from working for 25 years at a factory that 
manufactured brake pads for trucks after separation from 
service.  The Veteran further noted smoking two packs of 
cigarettes per day for 10 years, though he quit 15 years 
prior to the consultation.  Subsequently, in September 2006, 
the Veteran was diagnosed with stage IV adenocarcinoma of the 
lung.  The Veteran died in June 2007.  The Veteran's death 
certificate lists his immediate cause of death as metastatic 
adenocarcinoma of the lung.  At the time of his death, the 
Veteran was not in receipt of service-connected benefits for 
any disability.

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the Veteran's death is 
not warranted.  During his life, the Veteran did not 
establish or even seek to establish service connection for 
any disability, including a lung disability.  His service 
treatment records do not reveal that he ever complained of, 
received treatment for, or was diagnosed with any lung 
condition, to include cough, while in service.  While the 
1946 chest x-ray revealed pleural thickening and scarring in 
the left first interspace as well as increased hilar 
markings, his respiratory system was classified as normal 
upon examination at separation in 1946 and 1952.  The 
Veteran's death certificate reveals that he died of 
metastatic adenocarcinoma of the lung in June 2007.  Further, 
the Board notes that the presence of metastatic 
adenocarcinoma of the lung first appeared in the Veteran in 
2006, over 50 years after his final separation from service.  
This great lapse in time between service and post-service 
medical treatment is significant evidence against the 
appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  There is no competent evidence that the 
Veteran's metastatic adenocarcinoma of the lung may be 
related to any event or incident in the Veteran's service.

The appellant's contends that the Veteran's adenocarcinoma of 
the lung is due to the Veteran's exposure to asbestos in 
service.  The Board notes that the Veteran served aboard the 
USS Admiral R.E. Coontz during the World War II/Korean War 
era and may have been exposed to asbestos at that time.  
However, the Veteran reported that he had been exposed to 
asbestos for 25 years while working in a brake pad factory 
after separation from service.  Further, the Veteran was 
never diagnosed with asbestosis and there is no indication 
that the Veteran's potential exposure to asbestos caused the 
Veteran's adenocarcinoma of the lung or contributed to the 
Veteran's death.

As there is no evidence associating the Veteran's fatal 
adenocarcinoma of the lung with potential exposure to 
asbestos or the Veteran's active service, service connection 
for the cause of the Veteran's death is denied.  In reaching 
the decision above, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against entitlement to service connection for the 
cause of the Veteran's death, the doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


